Case 2:19-cv-05026-AMD-ARL Document 99 Filed 01/15/21 Page 1 of 1 PageID #: 1803
                                                                                        eeplaw.com
                                                                                        80 Pine Street, 38th Floor
                                                                                        New York, New York 10005
                                                                                        T. 212.532.1116 F. 212.532.1176

                                                                                        New Jersey Office
                                                                                        576 Main Street, Suite C
                                                                                        Chatham, New Jersey 07928




                                               January 15, 2021
 BY ECF
 Honorable Arlene R. Lindsay
 United States Magistrate Judge
 Eastern District of New York
 814 Federal Plaza
 Central Islip, New York 11722
        Re:     Galloway v. Nassau County, et al., 19 CV 5026 (AMD) (ARL)
 Your Honor:

        I represent plaintiff in the above-referenced matter. I write to respectfully respond to
 Nassau County’s submission earlier today at DE #98. If it should please the Court, the submission
 is improper and should be denied without consideration.

         As Nassau County concedes, its filing – over three pages of single-spaced argument – is a
 sur reply submitted without leave. See, e.g., A.B.C. Home Furnishings, Inc. v. Town of East
 Hampton, 964 F.Supp. 697, 703 (E.D.N.Y. 1997) (“These papers are in the nature of sur reply,
 and sur sur reply, which will not be considered because they were filed without leave of the
 Court.”); Travelers Ins. Co. v. Buffalo Reinsurance Co., 735 F. Supp. 492, 495 (S.D.N.Y. 1990)
 (“[A] sur-reply memorandum shall not be accepted without prior leave of court.”) (emphasis in
 original).

         To the extent the Court concludes that plaintiff raised new arguments on reply, it is of
 course within the Court’s discretion to consider or decline to consider such arguments.
 Nevertheless, it does not authorize Nassau County, after using its full allotment of pages in
 opposition, to disregard the briefing schedule and file four additional pages of argument without
 leave (or even seeking plaintiff’s consent). See, e.g., CareMatrix Corp. v. Kaplan, 05 CV 3173
 (TCP) (GRB), 2012 WL 13102106, *2 (E.D.N.Y. July 3, 2012) (striking filing where “the
 submission of the Declaration was simply an attempt to end-run this Court’s direction regarding
 the…brief as well as its denial of Joint Defendants’ motion to exceed the page limit imposed”).

         Accordingly, plaintiff respectfully requests that the Court decline to consider the County’s
 sur reply or, if it is to be considered, allow plaintiff to file a three-page response. Thank you for
 your consideration of this request.
                                                 Respectfully submitted,

                                               Gabriel P. Harvis
 cc:    Defense Counsel
